                              United States District Court
                                        for the
                              Southern District of Florida

AIX Specialty Insurance Company,             )
Plaintiff,                                   )
                                             )
v.                                           )
                                             )
                                               Civil Action No. 18-60471-Civ-Scola
Members Only Management, LLC,                )
d/b/a Trapeze, and Yonathan                  )
Benyamin, as personal                        )
representative of the Estate of              )
Benyamin Benyamin, Defendants.               )
                                             )




                          Order on Motion to Dismiss
      This matter comes before the Court upon Defendant Members Only
Management, LLC, d/b/a Trapeze’s (“Members Only”) motion to dismiss (ECF
No. 16) Plaintiff AIX Specialty Insurance Company’s (“AIX Specialty”) Complaint
(ECF No. 1). Upon review of the record, the parties’ briefs, and the relevant
legal authorities, the Court denies Members Only’s motion to dismiss (ECF
No. 16).

     I.   Background

       This case arises from a wrongful death action filed in the Circuit Court of
the Seventeenth Judicial Circuit in and for Broward County, Florida. See
Benyamin v. Khouri, No. 17-008602. The operative underlying state-court
complaint was filed by Yonatan Benyamin (“Benyamin”), as personal
representative of the Estate of Benyamin Benyamin,1 against Members Only
and Yudith Khouri. The underlying state-court case stems from a drunk-
driving accident that cost Benyamin Benyamin, and his wife, Zafrit Ruvio, their
lives.
       Benyamin alleges in the underlying suit that Members Only, a club in
Tamarac, Florida, “knowingly, negligently, and willfully served, or furnished
alcoholic beverages” to Khouri, even though it knew she was “habitually
addicted to the use of alcohol,” in violation of Florida Statute § 768.125.
(Underlying Am. Compl., ECF No. 1-2 at ¶ 44.) Khouri then drove Benyamin
1 The Court notes that Benyamin’s first name is spelled “Yonatan” in the state-court amended
complaint, but is spelled “Yonathan” in this action. However, the Court finds this discrepancy
immaterial.
Benyamin and his wife in her vehicle while intoxicated. (See id. at ¶¶ 32–33,
¶¶ 35–36.) Khouri eventually lost control of the vehicle and caused a collision
with another vehicle. (See id. at 35, 38.) The two passengers ultimately died as
a result. (Id. at ¶¶ 41–43.) Benyamin asserts that Members Only and Khouri
are liable for Benyamin Benyamin’s death. (See id. at ¶¶ 49, 53.)
       On March 5, 2018, AIX Specialty filed the present suit against Members
Only and Benyamin seeking a declaration from the Court that it does not have
a duty to defend or to indemnify Members Only in the underlying state-court
action based on an insurance policy it issued to Members Only. AIX Specialty
contends that two provisions, the Absolute Liquor Liability Exclusion and the
Limitation of Coverage to Designated Premises or Project provision, preclude
coverage for Members Only and any purported insured with respect to the
underlying state-court action. (See, e.g., Compl., ECF No. 1 at ¶ 23.)
       Members Only moves to dismiss the Complaint because it contends that
no justiciable controversy exists. It also submits that the Court should strike
certain references from the Complaint.

   II.    Legal Standard

      Because Members Only essentially argues that this Court lacks
jurisdiction to provide relief in this case, the Court will treat the motion to
dismiss as a motion under Federal Rule of Civil Procedure 12(b)(1). Attacks on
subject-matter jurisdiction under Rule 12(b)(1) come in two forms: “facial
attacks” and “factual attacks.” Lawrence v. Dunbar, 919 F.2d 1525, 1528–29
(11th Cir. 1990). Members Only appears to be presenting a “facial attack.”
      Facial challenges to subject-matter jurisdiction are based solely on the
allegations in the complaint, which “are taken as true for the purposes of the
motion.” Id. at 1529 (citation omitted). Courts look only at the face of the
complaint to “determine whether the plaintiff has alleged a sufficient basis for
subject matter jurisdiction.” Scelta v. Delicatessen Support Servs., Inc., No. 98–
2578–CIV–T–17B, 1999 WL 1053121, at *4 (M.D. Fla. Oct. 7, 1999). The Court
may also consider exhibits attached to the complaint. See Fed. R. Civ. P. 10(c)
(“A copy of a written instrument that is an exhibit to a pleading is a part of the
pleading for all purposes.”).

   III.   Analysis

      Upon a request for a declaratory judgment, a federal court “may declare
the rights and other legal relations of any interested party seeking such
declaration, whether or not further relief is or could be sought.” 28 U.S.C.
§ 2201(a). A declaratory judgment can resolve an actual case or controversy as
contemplated in Article III of the United States Constitution. MedImmune, Inc.
v. Genentech, Inc., 549 U.S. 118, 127 (2007). In the declaratory action context,
the Supreme Court has “required that the dispute be definite and concrete,
touching the legal relations of parties having adverse legal interests; and that it
be real and substantial and admit of specific relief through a decree of a
conclusive character, as distinguished from an opinion advising what the law
would be upon a hypothetical state of facts.” Id. (alterations and citations
omitted). “Basically, the question in each case is whether the facts alleged,
under all the circumstances, show that there is a substantial controversy,
between parties having adverse legal interests, of sufficient immediacy and
reality to warrant the issuance of a declaratory judgment.” Id. (quoting
Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)).
       Members Only appears to argue at once that AIX Specialty’s duty to
defend claim is moot because AIX Specialty has effectively conceded coverage
by defending Members Only under a reservation of rights and that the claim is
not ripe because the Court needs additional facts to determine whether the
exclusions relied upon by AIX Specialty in its Complaint relieve it of its duty to
defend. The Court finds neither argument persuasive.
       First, it is common practice for insurance companies to defend its
insured in a lawsuit under a reservation of rights. Proceeding under a
reservation of rights, in and of itself, is not a concession of coverage. Nor is
there any indication from the Complaint that AIX Specialty has conceded that
it has a duty to defend Members Only in the underlying suit. In fact, AIX
Specialty asserts that it “believes and contends that coverage is excluded to
Members Only and all purported insured under the subject policy for the
claims asserted in the Underlying Litigation.” Compl., ECF No. 1 at ¶ 23. In
this regard, the case Members Only relies on, National Fire & Marine Insurance
Company v. Palm Springs General Hospital, Inc., No. 16-61852, 2016 WL
10587943 (S.D. Fla. Oct. 28, 2016) (Dimitrouleas, J.), is distinguishable. In
that case, the insurer-plaintiff had conceded that it had the duty to defend
certain claims asserted against one of the defendants in the underlying case, so
the district court found that it had a duty to defend all of the claims in the
underlying action. Id. at *3. No such concession has been made by AIX
Specialty here.
       Accordingly, The Court rejects Members Only’s argument that AIX
Specialty has presented a moot claim. AIX Specialty’s decision to defend
Members Only under a reservation of rights and expressing doubt as to its
obligations does not preclude this Court from deciding whether AIX Specialty
actually has a duty to defend. See Accident Ins. Co. v. Greg Kennedy Builder,
Inc., 159 F. Supp. 3d 1285, 1293 n.4 (S.D. Ala. 2016) (“The defendants have
not explained (and the Court cannot) their odd position that an insurer with
the power and the desire to cease providing a defense fails to present an actual
controversy when it seeks a declaration that it owes no duty to defend.”).
       Further, Members Only mistakenly believes that the Court needs
additional facts to decide whether AIX Specialty has a duty to defend Members
Only in the underlying litigation. Under Florida law, which applies in this
diversity action, “the determination of an insurer’s duty to defend falls under
the so-called ‘eight corners rule,’ the name of which refers to the four corners of
the insurance policy and the four corners of the underlying complaint.”
Addison Ins. Co. v. 4000 Island Boulevard Condo. Ass’n, 721 F. App’x 847, 854
(11th Cir. 2017). Consequently, an insurer must defend the insured “when the
complaint alleges facts that fairly and potentially bring the suit within policy
coverage,” regardless of the true facts and merits of the underlying case. Id.
(quoting Jones v. Fla. Ins. Guar. Ass’n, Inc., 908 So. 2d 435, 442–43 (Fla.
2005)). “Under Florida law, the general rule is that an insurance company’s
duty to defend an insured is determined solely from the allegations in the
complaint against the insured, not by the true facts of the cause of action
against the insured, the insured’s version of the facts or the insured’s
defenses.” State Farm Fire & Cas. Co. v. Steinberg, 393 F.3d 1226, 1230 (11th
Cir. 2004). Therefore, this Court does not need additional facts to determine
whether AIX Specialty has the duty to defend in the underlying case.
       The Court finds no reason to dismiss AIX Specialty’s duty to defend
claim. Courts in similar situations have come to the same conclusion. See
Smithers Const., Inc. v. Bituminous Cas. Corp., 563 F. Supp. 2d 1345, 1349
(S.D. Fla. 2008) (Moore, J.) (“[T]his Court will retain jurisdiction over the duty
to defend and indemnification issues. However, until the Underlying Liability
Action is resolved, this court will only address Bituminous’ duty to defend
Smithers in the Underlying Liability Action.”); Tower Ins. Co. of N.Y. v. Rainbow
Granite & Marble, Inc., No. 10-60052-CV, 2010 WL 1740700, at *2 (S.D. Fla.
Apr. 29, 2010) (Cohn, J.) (“Thus, there is no basis to dismiss the present
Petition with regard to resolving the duty to defend issue.”).
       As for AIX Specialty’s duty to indemnify, Members Only contends that
this claim should be dismissed because it would be premature for the Court to
determine whether AIX Specialty has a duty to indemnify Members Only. The
Court agrees that it cannot yet decide whether AIX Specialty has the duty to
indemnify but disagrees that dismissal is warranted. Whether an insurer has a
duty to indemnify is generally based on the facts of the underlying case,
Fletcher v. Great Am. Ins. Co., No. 3:09-CV-00324-J-25JRK, 2010 WL
11507553, at *3 (M.D. Fla. Sept. 21, 2010), which have yet to be determined in
the underlying state-court action. Moreover, if this Court finds that AIX
Specialty has no duty to defend, then AIX Specialty will also have no duty to
indemnify. See Evanston v. Heeder, 490 F. App’x 215, 217 (11th Cir. 2012)
(“The duty to defend is broader than the duty to indemnify. Accordingly, where
an insurer has no duty to defend, it has no duty to indemnify.”). Therefore, the
Court will not consider whether AIX Specialty has a duty to indemnify
Members Only until the earlier of (a) final disposition of the underlying state-
court action, or (b) a ruling by this Court as to AIX Specialty’s duty to defend,
at which time the Court will entertain any motion that the parties may wish to
file concerning AIX Specialty’s duty to indemnify.
       Lastly, the Court denies Members Only’s request that the Court strike
certain allegations from the Complaint, and in particular Paragraph 13. (See
Mot., ECF No. 16 at 1, n.1.) Members Only has provided no legal basis for its
request and the Court finds no reason to strike Paragraph 13, or any other
allegation, from the Complaint, at this time.

   IV.   Conclusion

   For the reasons stated above, the Court denies Members Only’s motion to
dismiss (ECF No. 16). The Court orders Members Only to answer the
Complaint on or before November 8, 2018.
      Done and ordered in chambers, at Miami, Florida, on October 25, 2018.



                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
